EXHIBIT 10.4


[logo.jpg]
 
CONTINUING GUARANTY
 
(Business Organization)
 



GUARANTOR:
Premier Oncology, Inc.

Name


1285 Avenue of the Americas, 35th Floor, New York, New York 10019
Address of Chief Executive Office


A Corporation organized under the laws of the State of Delaware



LESSEE:
Premier Oncology Management of Nassau, LLC

Name


1 Lethbridge Plaza, Route 17 North, Suite 20, Mahwah, New Jersey 07430
Address



LESSOR:
M&T Credit Services, LLC, One M&T Plaza, Buffalo, New York 14203 Attention:
Office of General Counsel



2. Guaranty.
 
(c) Guarantor, intending to be legally bound, hereby unconditionally guarantees
the full and prompt payment and performance of any and all of Lessee’s
Obligations (as defined below) to the Lessor when due, whether at stated
maturity, by acceleration or otherwise. As used in this Guaranty, the term
“Obligations” shall mean any and all obligations, indebtedness and other
liabilities of Lessee to the Lessor now or hereafter existing, of every kind and
nature and all accrued and unpaid interest thereon and all Expenses (as defined
below) including without limitation, whether such obligations, indebtedness and
other liabilities (i) are direct, contingent, liquidated, unliquidated, secured,
unsecured, matured or unmatured; (ii) are pursuant to a guaranty or surety in
favor of the Lessor; (iii) were originally contracted with the Lessor or with
another party (including obligations under a guaranty or surety originally in
favor of such other party); (iv) are contracted by Lessee alone or jointly with
one or more other parties; (v) are or are not evidenced by a writing; (vi) are
renewed, replaced, modified or extended; and (vii) are periodically extinguished
and subsequently reincurred or reduced and thereafter increased. Guarantor will
pay or perform his or her obligations under this Guaranty upon demand. This
Guaranty is and is intended to be a con-tinuing guaranty of payment (not
collection) of the Obligations (irrespective of the aggregate amount thereof and
whether or not the Obligations from time to time exceeds the amount of this
Guaranty, if limited), independent of, in addition and without modification to,
and does not impair or in any way affect, any other guaranty, endorsement, or
other agreement in connection with the Obligations, or in connection with any
other indebtedness or liability to the Lessor or collateral held by the Lessor
therefor or with respect thereto, whether or not furnished by Guarantor.
Guarantor understands that the Lessor can bring an action under this Guaranty
without being required to exhaust other remedies or demand payment first from
other parties.


(d) Guarantor acknowledges the receipt of valuable consideration for this
Guaranty and acknowledges that the Lessor is relying on this Guaranty in making
a financial accommodation to Lessee, whether a commitment to lend, extension,
modification or replacement of, or forbearance with respect to, any Obligation,
cancellation of another guaranty, purchase of Lessee's assets, or other valuable
consideration.
 
 
 

--------------------------------------------------------------------------------

 


2. Continuing, Absolute, Unconditional. This Guaranty is irrevocable, absolute,
continuing, unconditional and general without any limitation. This Guaranty is
unlimited in amount unless an amount is inserted in the following blank. Only if
an amount is so inserted, this Guaranty is limited in amount to
(1) $____________N/A ____________of the principal amount of the Obligations plus
(2) a proportionate share (i.e., in the same proportion as the amount in (1)
above bears to the total principal amount of the obligations) of all accrued and
unpaid interest, premiums and Expenses (as defined below) incurred with respect
to the Obligations and (3) all of the Expenses incurred with respect to this
Guaranty (collectively, the “Guaranteed Amount”).


3. Guarantor's Waivers & Authorizations.
 
(b) Guarantor's obligations shall not be released, impaired or affected in any
way including by any of the following, all of which Guarantor hereby waives (i)
any bankruptcy, reorganization or insolvency under any law of Lessee or that of
any other party, or by any action of a trustee in any such proceeding; (ii) any
new agreements or obligations of Lessee or any other party with the Lessor;
(iii) any adjustment, compromise or release of any Obligations of Lessee, by the
Lessor or any other party; the existence or nonexistence or order of any
filings, exchanges, releases, impairment or sale of, or failure to perfect or
continue the perfection of a security interest in any collateral for the
Obligations, (iv) any failure of Guarantor to receive notice of any intended
disposition of such collateral; (v) any fictitiousness, incorrectness,
invalidity or unenforceability, for any reason, of any instrument or other
agreement which may evidence any Obligation; (vi) any composition, extension,
stay or other statutory relief granted to Lessee including, without limitation,
the expiration of the period of any statute of limitations with respect to any
lawsuit or other legal proceeding against Lessee or any person in any way
related to the Obligations or a part thereof or any collateral therefor;
(vii) any change in form of organization, name, membership or ownership of
Lessee or Guarantor; (viii) any refusal or failure of the Lessor or any other
person prior to the date hereof or hereafter to grant any additional loan or
other credit accommodation to Lessee or the Lessor's or any other party's
receipt of notice of such refusal or failure; (ix) any setoff, defense or
counterclaim of Lessee with respect to the obligations or otherwise arising,
either directly or indirectly, in regard to the Obligations; or (x) any other
circumstance that might otherwise constitute a legal or equitable defense to
Guarantor's obligations under this Guaranty.


(b) The Guarantor waives acceptance, assent and all rights of notice or demand
including without limitation (i) notice of acceptance of this Guaranty, of
Lessee's default or nonpayment of any Obligation, and of changes in Lessee's
financial condition; (ii) presentment, protest, notice of protest and demand for
payment; (iii) notice that any Obligations has been incurred or of the reliance
by the Lessor upon this Guaranty; and (iv) any other notice, demand or condition
to which Guarantor might otherwise be entitled prior to the Lessor's reliance on
or enforcement of this Guaranty. Guarantor further authorizes the Lessor,
without notice, demand or additional reservation of rights against Guarantor and
without affecting Guarantor's obligations hereunder, from time to time: (i) to
renew, refinance, modify, subordinate, extend, increase, accelerate, or
otherwise change the time for payment of, the terms of or the interest on the
Obligations or any part thereof;(ii) to accept and hold collateral from any
party for the payment of the any or all of the Obligations, and to exchange,
enforce or refrain from enforcing, or release any or all of such collateral;
(iii) to accept any endorsement or guaranty of any or all of the Obligations or
any negotiable instrument or other writing intended to create an accord and
satisfaction with respect to any or all of the Obligations; (iv) to release,
replace or modify the obligation of any endorser or guarantor, or any party who
has given any collateral for any of all of the Obligations, or any other party
in any way obligated to pay any or all of the Obligations, and to enforce or
refrain from enforcing, or compromise or modify, the terms of any obligation of
any such endorser, guarantor or party; (v) to dispose of any and all collateral
securing the Obligations in any manner as the Lessor, in its sole discretion,
may deem appropriate, and to direct the order and the enforcement of any and all
endorsements and guaranties relating to the Obligations in the Lessor’s sole
discretion; and (vi) to determine the manner, amount and time of application of
payments and credits, if any, to be made on all or any part of the -Obligations
including, without limitation, if this Guaranty is limited in amount, to make
any such application to Obligations, if any, in excess of the amount of this
Guaranty.


(c) Notwithstanding any other provision in this Guaranty, Guarantor irrevocably
waives, without notice, any right he or she may have at law or in equity
(including without limitation any law subrogating Guarantor to the rights of the
Lessor) to seek contribution, indemnification or any other form of reimbursement
from Lessee or any other obligor or guarantor of the Obligations for any
disbursement made under this Guaranty or otherwise.
 
 
 

--------------------------------------------------------------------------------

 


4. Termination. This Guaranty shall remain in full force and effect as to each
Guarantor until actual receipt by the Lessor or the Lessor’s agent responsible
for Lessee’s relationship with the Lessor of written notice of Guarantor's
intent to terminate (or Guarantor's death or incapacity) plus the lapse of a
reasonable time for the Lessor to act on such notice (the “Receipt of Notice”);
provided, however, this Guaranty shall remain in full force and effect
thereafter until all Obligations outstanding, or contracted or committed for
(whether or not outstanding), before such Receipt of Notice by the Lessor, and
any extensions, renewals or replacements thereof (whether made before or after
such Receipt of Notice), together with interest accruing thereon after such
Receipt of Notice, shall be finally and irrevocably paid in full. Discontinuance
of this Guaranty as to one Guarantor shall not operate as a discontinuance
hereof as to any other guarantor. Payment of all of the Obligations from time to
time shall not operate as a discontinuance of this Guaranty, unless a Receipt of
Notice as provided above has been received by the Lessor. Guarantor agrees that,
to the extent that Lessee makes a payment or payments to the Lessor on the
Obligations, or the Lessor receives any proceeds of collateral to be applied to
the Obligations, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or otherwise
are required to be repaid to Lessee, its estate, trustee, receiver or any other
party, including, without limitation, under any bankruptcy law, state or federal
law, common law or equitable cause, then to the extent of such repayment, the
obligation or part thereof which has been paid, reduced or satisfied by such
amount shall be reinstated and continued in full force and effect as of the date
such initial payment, reduction or satisfaction occurred, notwithstanding any
contrary action which may have been taken by the Lessor in reliance upon such
payment or payments. As of the date any payment or proceeds of collateral are
returned, the statute of limitations shall start anew with respect to any action
or proceeding by the Lessor against Guarantor under this Guaranty.


5. Expenses. Guarantor agrees to reimburse the Lessor on demand for all the
Lessor's expenses, damages and losses of any kind or nature, including without
limitation costs of collection and actual attorneys' fees and disbursements
whether for internal or external counsel incurred by the Lessor in attempting to
enforce this Guaranty, collect any of the Obligations including any workout or
bankruptcy proceedings or other legal proceedings or appeal, realize on any
collateral, defense of any action under the prior paragraph or for any other
purpose related to the Obligations (collectively, “Expenses”). Expenses will
accrue interest at the highest default rate in any instrument evidencing the
Obligations until payment is actually received by the Lessor.


6. Financial and Other Information. Guarantor shall promptly deliver to the
Lessor copies of all annual reports, proxy statements and similar information
distributed to shareholders, partners or members and of all filings with the
Securities and Exchange Commission and the Pension Benefit Guaranty Corporation
and shall provide in form reasonably satisfactory to the Lessor: (i) within
sixty days after the end of each of its first three fiscal quarters, a quarterly
report on Form 10-QSB as prepared by and for The Sagemark Companies, Ltd. (of
which Premier Oncology, inc. is a wholly owned subsidiary) (ii) within one
hundred five days after the end of each fiscal year an Annual Report on Form
10-KSB as prepared by and for The Sagemark Companies, Ltd., , setting forth
comparative figures for the preceding fiscal year and to be:
 
x audited ˆ oreviewed ˆocompiled


by an independent certified public accountant acceptable to the Lessor; all such
statements shall be certified by Guarantor's chief financial officer or partner
to be correct, not misleading and in accordance with Guarantor's records and to
present fairly the results of Guarantor's operations and cash flows and if
annual its financial position at year end in conformity with generally accepted
accounting principles. If no box is checked, Guarantor shall deliver financial
statements and information in the form and at the times satisfactory to the
Lessor. Guarantor represents that its assets are not subject to any liens,
encumbrances or contingent liabilities except as fully disclosed to the Lessor
in such statements. Guarantor authorizes the Lessor from time to time to obtain,
verify and review all financial data deemed appropriate by the Lessor in
connection with this Guaranty and the Obligations, including without limitation
credit reports from agencies. Guarantor understands this Guaranty and has
satisfied itself as to its meaning and consequences and acknowledges that it has
made its own arrangements for keeping informed of changes or potential changes
affecting the Lessee including the Lessee’s financial condition.


7. Security; Right of Setoff. As further security for payment of the
Obligations, Expenses and any other obligations of Guarantor to the Lessor,
Guarantor hereby grants to the Lessor a security interest in all money,
securities and other property of Guarantor in the actual or constructive
possession or control of the Lessor or its affiliates including without
limitation all deposits and other accounts owing at any time by the Lessor or
any of its affiliates in any capacity to Guarantor in any capacity
(collectively, “Property”). The Lessor shall have the right to set off
Guarantor’s Property against any of Guarantor’s obligations to the Lessor. Such
set-off shall be deemed to have been exercised immediately at the time the
Lessor or such affiliate elect to do so. The Lessor shall also have all of the
rights and remedies of a secured party under the Uniform Commercial Code, as the
same may be in effect in the State of New York, as amended from time to time, in
addition to those under this Guaranty and other applicable law and agreements.
 
 
 

--------------------------------------------------------------------------------

 


8. No Transfer of Assets. Guarantor shall not transfer, reinvest or otherwise
dispose of its assets in a manner or to an extent that would or might impair
Guarantor's ability to perform its obligations under this Guaranty.


9. Nonwaiver by the Lessor; Miscellaneous. This Guaranty is intended by
Guarantor to be the final, complete and exclusive expression of the agreement
between Guarantor and the Lessor. This Guaranty may be assigned by the Lessor,
with notice to guarantor, shall inure to the benefit of the Lessor and its
successors and assigns, and shall be binding upon Guarantor and its successors
and assigns and any participation may be granted by the Lessor herein in
connection with the assignment or granting of a participation by the Lessor in
the Obligations or any part thereof. All rights and remedies of the Lessor are
cumulative, and no such right or remedy shall be exclusive of any other right or
remedy. This Guaranty does not supersede any other guaranty or security granted
to the Lessor by Guarantor or others No single, partial or delayed exercise by
the Lessor of any right or remedy shall preclude exercise by the Lessor at any
time at its sole option of the same or any other right or remedy of the Lessor
without notice. Guarantor expressly disclaims any reliance on any course of
dealing or usage of trade or oral representation of the Lessor including,
without limitation, representations to make loans to Lessee or enter into any
other agreement with Lessee or Guarantor. No course of dealing or other conduct,
no oral agreement or representation made by the Lessor or usage of trade shall
operate as a waiver of any right or remedy of the Lessor. No waiver or amendment
of any right or remedy of the Lessor or release by the Lessor shall be effective
unless made specifically in writing by the Lessor. Each provision of this
Guaranty shall be interpreted as consistent with existing law and shall be
deemed amended to the extent necessary to comply with any conflicting law. If
any provision nevertheless is held invalid, the other provisions shall remain in
effect. Guarantor agrees that in any legal proceeding, a copy of this Guaranty
kept in the Lessor’s course of business may be admitted into evidence as an
original. Captions are solely for convenience and not part of the substance of
this Guaranty. If this Guaranty is limited pursuant to Paragraph 2 hereof, until
the Obligations are indefeasibly paid in full, the Guaranteed Amount shall not
be reduced in any manner whatsoever by any amounts which the Lessor may realize
before or after maturity of the Obligations (by acceleration, demand or
otherwise), as a result of payments made by or on behalf of Lessee or by or on
behalf of any other person or entity other than Guarantor primarily or
secondarily liable for the Obligations or any part thereof, or otherwise
credited to Lessee or such person or entity, or as a result of the exercise of
the Lessor’s rights with respect to any collateral for the Obligations or any
part thereof. Payments made to the Lessor by Guarantor (other than, directly or
indirectly, from collateral or other persons or entities liable for any portion
of the Obligations) after maturity of the Obligations, by acceleration or
otherwise, shall reduce the Guaranteed Amount.


10. Joint and Several. If there is more than one Guarantor, each Guarantor
jointly and severally guarantees the payment and performance in full of all
obligations under this Guaranty and the term “Guarantor” means each as well as
all of them. Guarantor also agrees that the Lessor need not seek payment from
any source other than the undersigned Guarantor. This Guaranty is a primary
obligation. Guarantor’s obligations hereunder are separate and independent of
Lessee’s, and a separate action may be brought against Guarantor whether or not
action is brought or joined against or with Lessee or any other party.


11. Authorization. Guarantor certifies that it is an entity in the form
described above duly organized and in good standing under the laws of the State
of its organization and duly authorized to do business in each State material to
the conduct of its business. Guarantor has determined that the execution of this
Guaranty will be in its best interests, to its direct benefit, incidental to its
powers, and in furtherance of its duly acknowledged purposes and objectives.
Execution of this Guaranty by the persons signing below has been authorized by
all necessary corporate action, including directors' and shareholder consent or
(as appropriate) is authorized by its partnership agreement or governing
instrument. Guarantor's chief executive office is located at the above address.


12. Notices. Any demand or notice hereunder or under any applicable law
pertaining hereto shall be in writing and duly given if delivered to Guarantor
(at its address on the Lessor’s records) with a copy to Robert L. Blessey, Esq.,
51 Lyon Ridge Road, Katonah, New York 10536, or to the Lessor (at the address on
page one and separately to the Lessor’s agent responsible for Lessee’s
relationship with the Lessor at the address provided by Lessor). Such notice or
demand shall be deemed sufficiently given for all purposes when delivered (i) by
personal delivery and shall be deemed effective when delivered, or (ii) by
certified or registered mail, return receipt requested and shall be deemed
effective on date of receipt comfirmed by registered or certified mail or one
(1) business day after delivery to a nationally recognized overnight courier
service (e.g., Federal Express). Notice by e-mail is not valid notice under this
or any other agreement between Guarantor and the Lessor.
 
 
 

--------------------------------------------------------------------------------

 


13. Governing Law and Jurisdiction. This Guaranty has been delivered to and
accepted by the Lessor and will be deemed to be made in the State of New York.
Unless provided otherwise under federal law, this Guaranty will be interpreted
in accordance with the laws of the State of New York excluding its conflict of
laws rules. GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT IN ANY JUDICIAL DISTRICT OR COUNTY IN THE STATE OF
NEW YORK WHERE THE LESSOR MAINTAINS A BRANCH AND CONSENTS THAT THE LESSOR MAY
EFFECT ANY SERVICE OF PROCESS IN THE MANNER AND AT GUARANTOR’S ADDRESS SET FORTH
ABOVE FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS
GUARANTY WILL PREVENT THE LESSOR FROM BRINGING ANY ACTION, ENFORCING ANY AWARD
OR JUDGMENT OR EXERCISING ANY RIGHTS AGAINST GUARANTOR INDIVIDUALLY, AGAINST ANY
SECURITY OR AGAINST ANY PROPERTY OF GUARANTOR WITHIN ANY OTHER COUNTY, STATE OR
OTHER FOREIGN OR DOMESTIC JURISDICTION. Guarantor acknowledges and agrees that
the venue provided above is the most convenient forum for both the Lessor and
Guarantor. Guarantor hereby waives any objection to venue and any objection
based on a more convenient forum in any action instituted under this Guaranty.


14. Waiver of Jury Trial. GUARANTOR AND THE LESSOR HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY GUARANTOR AND
THE LESSOR MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN EQUITY, IN
CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS RELATED HERETO. GUARANTOR
REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE LESSOR HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LESSOR WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER. GUARANTOR ACKNOWLEDGES THAT
THE LESSOR HAS BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS,
THE PROVISIONS OF THIS SECTION.


Acknowledgment. Guarantor acknowledges that it has read and understands all the
provisions of this Guaranty, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.
 

 
GUARANTOR:
PREMIER ONCOLOGY, INC.
    DATE: November 5, 2007  /s/ Ron Lipstein  TIN #: 06-1804599
Ron Lipstein
President

 
ACKNOWLEDGMENT


STATE OF ________)
: SS.
COUNTY OF_______)


On the 5th day of November, 2007, before me, the undersigned, a Notary Public in
and for said State, personally appeared Ron Lipstein, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.
 

 
__________________
Notary Public 

 
 
 

--------------------------------------------------------------------------------

 
 
COMPANY GENERAL CERTIFICATE




FROM:
Premier Oncology, Inc. (the “Company”)



The undersigned hereby certifies that he/she has the power and authority to
execute and deliver this Company General Certificate to M&T Credit Services,
LLC, and any of their affiliates (any or collectively, the “Lessor”) on behalf
of the Company. The undersigned further certifies that the following are true
and correct:


4) Resolutions. The resolutions attached as Exhibit A (the “Resolutions”) were
duly adopted by the Company’s board of directors (if a corporation), membership
(if a limited liability company), partners (if a general partnership) or such
other governing body as may be applicable to the Company, at a meeting duly
called and held, or by unanimous consent, on November 5, 2007; that none of the
Resolutions have been rescinded, revoked or modified in any way; that each
Resolution is in full force and effect on the date of this Certificate; and that
neither any of the Resolutions nor any action taken or to be taken pursuant to
any of the Resolutions violates, or will result in any violation of, any
statute, regulation or other law applicable to the Company or the governing
documents applicable to the Company, or any instrument, agreement or document to
which the Company is a party, or by which the Company or any of its assets is
bound.


5) Incumbency. Each person whose name appears below, opposite a title/position
(“Position”), has been duly elected or appointed to and qualified for such
Position at the Company and that on the date of this Certificate such person
holds such Position; and that each signature appearing below is a true specimen
of the signature of the person whose signature it purports to be.


NAME
 
TITLE/POSITION
 
SIGNATURE
Ron Lipstein
 
President
 
 
/s/ Ron Lipstein
         



6) Organization and Standing. The Company is duly organized, validly existing
and in good standing under the laws of the State/Commonwealth of Delaware. No
petition for dissolution has been filed or is pending. The Company has, and at
the time of adoption of the Resolutions had, full power and lawful authority to
adopt the Resolutions and to confer the powers granted in them to the Position
or persons named or referenced in said Resolutions including any delegation of
powers; and any person holding such Position or the person so named shall have
full power and lawful authority to exercise those powers. No other action or
consent of any other person or entity is necessary in order for this Certificate
or the Resolutions to be effective.


November 5, 2007
Date
/s/ Robert L. Blessey
Robert L. Blessey
Secretary



NOTE: If the person signing above is authorized to transact business by any
Resolutions, this Certificate should be attested by a second officer, director,
member or partner of the Company, unless the Company is owned by a single owner
(e.g., shareholder, member) and has no other officer, director or member.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO COMPANY GENERAL CERTIFICATE
RESOLUTION TO AUTHORIZE GUARANTY OF CORPORATION


On motion of Ron Lipstein, seconded by Stephen Katz, the following Resolutions
were adopted by a duly constituted quorum of the Board of Directors of The
Sagemark Companies, Ltd. on behalf of its wholly owned subsidiary Premier
Oncology, Inc. (the “Company”) present at a meeting duly called and held, or by
unanimous written consent, on November 5, 2007.


RESOLVED, that the Company make, execute and deliver to M&T Credit Corporation
(the “Lessor”), at this time and from time to time, a guaranty of all
obligations, liabilities and indebtedness whatsoever which may be now or
hereafter incurred to the Lessor by: Premier Oncology Management Of Nassau, LLC
(the “Guaranty”); and be it further


RESOLVED, that the Company is hereby authorized to deliver from time to time to
the Lessor, as security for the Guaranty, a mortgage, pledge and assignment of
and security interest in any or all of the real and personal property of the
Company, wherever located, as described in security agreements required by the
Lessor, of even date or heretofore or hereafter; and be it further


RESOLVED, that the President of the Company hereby is (are) authorized and
directed to make, execute and deliver for and on behalf of this Company each
such Guaranty and such other instruments, documents and papers including without
limitation security agreements, mortgages, pledges, assignments and other
instruments for the transfer of title, in such forms, and containing such terms,
provisions and conditions as may be approved by the officer of the Company
executing the same, such execution to be conclusive evidence of the officer's
approval and the approval of this Board of Directors, and to perform any and all
other acts, including without limitation the delivery of collateral, and other
papers which may be required to effect the intent of these resolutions; and be
it further


RESOLVED, that any and all acts, instruments and other writings previously
performed or executed and delivered by any one or more of the Company's officers
on behalf of the Company, in connection with the transactions guaranteed hereby,
are in all respects ratified, affirmed and approved; and be it further


RESOLVED, that the foregoing resolutions shall remain in full force and effect
and may be relied upon by the Lessor until a copy of a subsequent resolution
revoking or amending them, duly certified by the proper officers of the Company,
shall be actually received by the representative of the Lessor responsible for
the obligations guaranteed by the Guaranty, and the Lessor shall have had a
reasonable time to act thereon; any action taken by the Lessor prior to such
actual receipt shall be binding upon the Company, irrespective of when such
resolution may have been adopted.
 
 
 

--------------------------------------------------------------------------------

 
 